Citation Nr: 1745769	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  10-33 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left ankle condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis , and, if so, whether service connection is warranted for a left ankle condition. 

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right ankle condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis , and, if so, whether service connection is warranted for a right ankle condition. 

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for low back condition, to include as secondary to service-connected bilateral pes planus with plantar fasciitis , and, if so, whether service connection is warranted for a low back condition. 

4.  Entitlement to an evaluation in excess of 10 percent prior to March 10, 2011, and 30 percent thereafter, for bilateral pes planus with plantar fasciitis.  

5.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae (PFB).  

6.  Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.  

7.  Entitlement to service connection for bilateral posterior tibial tendonitis, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.  

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Collins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1984 to June 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in June 2008, April 2010, and June 2012 and issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This matter was last before the Board in October 2014, whereupon it was remanded to the RO for further development of the record.  Following the issuance of a December 2016 supplemental statement of the case, the case was returned to the Board for its adjudication.  

In an August 2017 correspondence, the Veteran contended that the RO erred in failing to issue a statement of the case in order to address his September 2010 notice of disagreement, which challenged the July 2009 rating decision denying his request to reopen his claim of service connection for right and left knee conditions.  Without discussing the merits of this contention, the Board notes that the September 2010 notice of disagreement was submitted outside the one-year deadline for a qualifying notice of disagreement.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.  Therefore, the Veteran's notice of disagreement was untimely, and the July 2009 rating decision denying the request to reopen the claim of service connection for right and left knee conditions was final.  The RO was not required to issue a statement of the case with regards to the right and left knee condition claims, and the Board has no jurisdiction to further review the Veteran's contentions regarding his right and left knee claims.  

In a December 2016 rating decision, the RO granted service connection for right and left heel bone spur conditions, and included those conditions within the rating evaluation for the service-connected bilateral pes planus with plantar fasciitis.  Together, the combined rating for bilateral pes planus with plantar fasciitis and heel spurs was rated as 30 percent disabling from March 10, 2011.  Thereafter, in a December 2016 correspondence, the Veteran expressed his disagreement with the December 2016 rating decision, and requested not only an earlier effective date for the grant of a 30 percent rating for bilateral pes planus with plantar fasciitis but also a separate rating for both the right and left heel spur conditions.  In a January 2017 correspondence, the RO informed the Veteran that the notice of disagreement was premature as it had not issued a notification letter regarding the December 2016 rating decision, which would be necessary to authorize and finalize that decision. 

To this date, the RO has not issued a notification as to the December 2016 rating decision.  The Board acknowledges that the Veteran's notice of disagreement was premature, and so it cannot proceed with adjudication of the issues detailed in that notice of disagreement until the RO finalizes the decision and issues a notification to the Veteran.  Therefore, in the factual and legal circumstances of this case, the Board declines to take jurisdiction over the claim of entitlement to an earlier effective date for the grant of a 30 percent rating for bilateral pes planus with plantar fasciitis as well as the request for a separate rating for both the right and left heel spur conditions. These issues are referred to the RO for appropriate action.

The issues of the submission of new and material evidence and entitlement to service connection for a low back disorder as well as entitlement to service connection for left and right ankle conditions and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a rating decision dated in April 2010, the RO denied the Veteran's request to reopen his claims of service connection for left and right ankle conditions; the Veteran did not appeal this decision or submit new evidence with one year of the denial. 

2.  Evidence received since the final April 2010 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for left and right ankle conditions and raises a reasonable possibility of substantiating such claims.

3.  Prior to March 10, 2011, the Veteran's bilateral pes planus with plantar fasciitis was manifested by moderate symptoms, with weight-bearing line over or medial to great toe; there was no evidence of severe symptoms, with pain on manipulation, accentuated pain on use of the feet, and marked pronation improved by orthotic shoes or appliances.

4.  From March 10, 2011, the Veteran's bilateral pes planus with plantar fasciitis has manifested by severe symptoms, with pain on manipulation, accentuated pain on use of the feet, and marked pronation improved by orthotic shoes or appliances; there is no evidence of pronounced pes planus with extreme tenderness of plantar surfaces of the feet, or marked inward displacement or severe spasm of the tendo Achilles on manipulation.

5.  The Veteran's pseudofolliculitis barbae has affected less than five percent of his entire body, less than five percent of exposed areas, and has not been treated by topical corticosteroid therapy.  

6.  The competent evidence demonstrates that the Veteran's currently diagnosed acquired psychiatric disorder, to include a mood disorder, is at least as likely as not caused by the Veteran's service-connected bilateral pes planus with plantar fasciitis.  

7.  The competent evidence does not demonstrate that the Veteran's currently diagnosed bilateral posterior tibial tendonitis is attributable to the Veteran's active service or any incident of service, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.  


CONCLUSIONS OF LAW

1. The April 2010 rating decision denying the request to reopen the claim of service connection for a left ankle condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.1103 (2016).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a left ankle condition has been submitted, and the claim of service connection may be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

3. The April 2010 rating decision denying the request to reopen the claim of service connection for a right ankle condition is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104 (a), 20.1103 (2016).

4. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for a right ankle condition has been submitted, and the claim of service connection may be reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5.  Prior to March 10, 2011, the criteria for an evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

6.  From March 10, 2011, the criteria for an evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).

7.  The criteria for a compensable rating for pseudofolliculitis barbae have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).

8.  The criteria for entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, and to include as secondary to service-connected bilateral pes planus with plantar fasciitis, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).

9.  The criteria for entitlement to service connection for bilateral posterior tibial tendonitis, to include as secondary to service-connected bilateral pes planus with plantar fasciitis, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016); Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).

The Board also notes that, to the full extent possible, VA complied with all prior remand instruction requests, and there exist no deficiencies in VA's duties to notify and assist in that regard.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order); but see D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  

Requests to Reopen Left and Right Ankle Claims

The RO denied the Veteran's initial claim of entitlement to service connection for left and right ankle conditions in a June 2008 rating decision.  In support thereof, the RO found that there was no current diagnosis of a left or right ankle condition.  In a June 2008 letter, the Veteran was notified of the decision.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the June 2008 rating decision became final by operation of law, except that the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

The Veteran submitted a request to reopen his claim of entitlement to service connection for left and right ankle conditions in September 2009, which was denied in an April 2010 rating decision.  The Veteran raised the alternative theory of secondary service connection based on aggravation by service-connected disabilities, but the RO found that this did not constitute new and material evidence.  As no additional relevant evidence was submitted which showed that the left and right ankle conditions were related to service and/or were permanently aggravated by service, the RO denied the request to reopen.  The Veteran was notified of the decision in May 2010 and did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the April 2010 rating decision became final by operation of law, except that the claim may be reopened if new and material evidence is received.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

Final decisions may only be reopened if new and material evidence is received. 38 U.S.C.A. § 5108.  "New evidence" is defined as existing evidence not previously submitted to agency decision makers; "material evidence" is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  "New and material evidence" can be neither cumulative nor redundant of the evidence of record at the time of the most recent final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For the singular purpose of determining whether new and material evidence has been submitted that is sufficient to reopen a claim, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption does not extend to the weight of the evidence, however.  Id.  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

The United States Court of Appeals for Veterans Claims (the Court) has endorsed a low threshold standard for reopening a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  As the Court stated in Shade, when making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should consider whether the evidence could, if the claim was reopened, reasonably result in substantiation of the claim, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

The evidence received since the April 2010 rating decision consists of an April 2011 range of motion report by Dr. S.R., a December 2011 orthopedic surgery consultation, a June 2012 podiatry consult, and a November 2016 podiatry evaluation by Dr. S.R.  Range of motion testing on the April 2011 report showed dorsiflexion of five degrees bilaterally, plantar flexion of 30 degrees bilaterally, inversion of 20 degrees bilaterally, and eversion of 15 degrees bilaterally, all of which was abnormal.  During the December 2011 orthopedic surgery consultation the Veteran reported pain in the lower extremities bilaterally.  A physical examination revealed no pain with ankle motion and no amplification with ankle dorsiflexion.  

During the June 2012 podiatry consult, the Veteran reported some right ankle swelling which he attributed to putting more weight on his right side to compensate for left knee pain.  A physical examination revealed limited ankle range of motion but no pain in the ankles bilaterally.  

On the more recent November 2016 podiatry evaluation, the Veteran reported chronic pain in his feet and ankles.  A physical examination revealed 20 degrees of inversion and 15 degrees of eversion of the ankles with pain on motion.  Dr. S.R. diagnosed the Veteran with tenosynovitis of the bilateral ankles and feet.  He concluded by opining that the Veteran's heel spurs and plantar fasciitis were secondary to the pes planus condition.  

This evidence, taken together, does confirm that the Veteran has left and right ankle conditions with symptoms of pain and occasional swelling.  Furthermore, Dr. S.R.'s November 2016 opinion relating the Veteran's heel spurs and plantar fasciitis to the service-connected pes planus relates to the issue of the nexus between the Veteran's ankle conditions and service as the heel spurs are in close proximity to the Veteran's ankles, which suggests that there may also be a connection between the ankle conditions and the pes planus.  Therefore, the Board finds that the evidence received since the April 2010 rating decision does raise a reasonable possibility of substantiating these claims and thus grants the Veteran's request to reopen the claims of service connection for left and right ankle conditions. 

Legal Criteria for Increased Rating Claims

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In cases in which a claim for a higher initial evaluation stems from an initial grant of service connection for the disability at issue, multiple ("staged") ratings may be assigned for different periods of time during the pendency of the appeal.  See generally Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  In every instance where the rating schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Bilateral Pes Planus with Plantar Fasciitis

The Veteran was granted service connection for bilateral pes planus with plantar fasciitis and assigned a 10 percent rating effective June 29, 2006.  That evaluation was continued until a February 2014 rating decision, wherein the RO increased the evaluation of the bilateral pes planus with plantar fasciitis to 30 percent effective March 10, 2011.  The Veteran contends generally that he is entitled to increased evaluations for the condition during the entire period of the staged ratings on appeal.  

The Veteran's pes planus with plantar fasciitis is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, which provides for a noncompensable rating  if the symptoms are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate pes planus, with weight-bearing line over or medial to great toe.  A 30 percent rating is warranted for severe bilateral pes planus with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities. A 50 percent evaluation is warranted for pronounced bilateral pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5276.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  (Here as well, the underlying diagnostic code provides considerable additional guidance, beyond conclusory estimated severity of condition.)

Outpatient records by a Dr. L.K. dated from November 2006 to December 2008 show that the Veteran established care in November 2006 with complaints of bilateral foot pain.  In a March 2007 consultation the Veteran reported experiencing pain in his feet and ankles that radiated up the legs to his knees, and also detailed occasional numbness and tingling in his feet.  In a May 2007 consultation with a Dr. A.K., he again reported experiencing pain in his feet and ankles that was worsened by weight-bearing, and was diagnosed with bilateral pes planus.  The Veteran continued to receive treatment from Dr. L.K. for symptoms of pain and discomfort in his feet and ankles through to December 2008.  

In an August 2007 statement, the Veteran's spouse stated that he could not sleep at night due to experiencing pain in his legs and feet.  She also detailed that the Veteran could not stand on his feet for any period of time without being in pain, and as a result he was not able to return to work.  

In a September 2007 physical therapy evaluation by a R.S., the Veteran reported bilateral foot, ankle and leg discomfort at rest with gradual increase in mobility after beginning to move, with the worst discomfort occurring right after awakening in the morning.  No significant limp was noted.  The Veteran was diagnosed with bilateral plantar fasciitis.  

Outpatient records dated from October 2007 to January 2008 with Dr. S.R. show that the Veteran continued to seek treatment for painful arches in both feet and was prescribed orthotic inserts to help alleviate his pain and discomfort. 
The Veteran was afforded a VA examination in June 2008 to evaluate the severity of his bilateral pes planus with plantar fasciitis, among other claimed conditions.  He reported symptoms of pain associated with standing, walking, and at rest of both feet, mainly at the heels.  He did not endorse any weakness or fatigability, but did state that he was limited to standing and walking 10-30 minutes at a time.  

On an August 2008 independent vocational assessment prepared by an L.G., the Veteran reported experiencing symptoms of significant pain in his arches and heels that was exacerbated by the use of orthotics and after prolonged standing or walking.  The Veteran acknowledged that his pain level had stayed about the same even after he left his job about a year prior.  After reviewing the Veteran's medical records dating from when he left work, L.G. found that the Veteran's treating medical professionals consistently concluded that he should be restricted to sedentary work on a part-time basis only.  

On a February 2009 independent medical evaluation by a Dr. D.F., the Veteran reported that his bilateral heel and arch pain began around June 2006 and had progressively worsened to the point that he had to leave his job which required that he stand for long periods of time.  At the time of the evaluation he was still experiencing varying degrees of pain and discomfort in his feet and ankles.  He was diagnosed with chronic bilateral plantar fasciitis and bilateral pes planus.  A physical examination showed mild congenital pes planus and no objective evidence of painful motion, edema, weakness or instability, nor was there any discomfort or difficulty with range of motion testing.  The examiner confirmed the diagnosis of bilateral pes planus with plantar fasciitis.  

The Veteran was afforded a new VA examination in March 2010 to again evaluate the severity of the bilateral pes planus with plantar fasciitis.  He reported experiencing pain on the bottom of both feet that worsened while walking on hard surfaces.  A physical examination revealed no functional limitations or limitations with standing or walking.  

On an April 2011 evaluation with Dr. S.R., the Veteran reported pain in his feet and legs, and acknowledged that he wore his orthotic inserts regularly.  A physical examination revealed moderate tenderness in the bilateral heels with palpation as well as normal range of motion and proriation despite some degree of pain.  Dr. S.R. confirmed the diagnosis of plantar fasciitis.  It was his opinion that the Veteran should not stand on his feet for more than 10 minutes per hour and should limit his standing to no more than four hours a day due to severe pronation and pain on manipulation.  He also recommended that the Veteran wear orthotics in his shows when standing and walking.  

Dr. S.R. also prepared a statement in April 2011 regarding the severity of the bilateral pes planus with plantar fasciitis after being prompted by the Veteran's representative.  It was Dr. S.R.'s opinion that the condition was severe in nature, with bilateral evidence of marked deformity as well as pain and swelling on manipulation and use.  

Pursuant to the October 2014 Board remand, the Veteran was afforded a new VA examination to evaluate the severity of his bilateral pes planus with plantar fasciitis in November 2016.  He reported experiencing chronic pain in his arches and heels that was worse in the morning, with flare-ups of sharp pain after physical activity of more than a few hours.  He acknowledged using orthotics in his shoes and relieved his pain with stretching exercises and pain medication.  No deformity or swelling was noted, although the examiner did find evidence of decreased longitudinal arch height of both feet on weight-bearing.  Functional loss was described as pain on weight-bearing and interference with prolonged walking.  An X-ray examination revealed no abnormalities.  The examiner confirmed the diagnosis of bilateral pes planus and hallux valgus, and commented that the condition resulted in no more than mild functional limitation.  The examiner also disagreed with Dr. S.R.'s April 2011 evaluation, and found that the condition did not have a severe impact on the Veteran's occupational functioning as there was no evidence of marked deformity, swelling or callosities as suggested by Dr. S.R.  

On a November 2016 evaluation by Dr. S.R., the Veteran reported experiencing continued pain in his feet, although recently reduced due to the use of new orthotics.  A physical examination showed bilateral severe pronation and diminished range of motion in both feet due to pain.  The Veteran was diagnosed with bilateral calcaneal spurs and plantar fascial fibromatosis.  It was Dr. S.R.'s opinion that the Veteran could not stand or walk more than 10 minutes per hour; however, he did find that the Veteran could perform a sedentary occupation without limitations.  

Post-service VA treatment records beginning in February 2007 show that the Veteran has been reporting painful bilateral heels and tender arches ever since beginning treatment with VA.  A December 2009 podiatry note indicates that the Veteran did not have significant relief from the orthotics he was using to alleviate his foot pain, and was still experiencing pronated feet, tightness, arch collapsed on weight-bearing with mild heel valgus, and pain at the arches.  No swelling was noted.  Thereafter, on a June 2012 podiatry consult the Veteran reported that his arches kept falling despite using the prescribed orthotics and that he could not handle the increased pain he was experiencing.  Subsequent records show continued treatment for bilateral pes planus with plantar fasciitis, manifested by pain and tenderness in the arches and heels of both feet. 

For the period prior to March 10, 2011, the Board finds that a disability evaluation in excess of 10 percent is not warranted.  Both the June 2008 and March 2010 examiners found that the Veteran had no functional limitations as due to his bilateral pes planus with plantar fasciitis, although they did acknowledge that the Veteran was limited in his ability to stand or walk for long periods of time without experiencing increased pain in his feet.  Similarly, Dr. D.F. in the February 2009 evaluation found no evidence of painful motion, edema, weakness or instability, nor was there any discomfort or difficulty with range of motion testing, and evaluated the pes planus as mild in severity.  Although the Veteran had objective evidence of pain which limited his ability to stand and walk for long periods of time, this impairment did not rise to level of severe which would be required for a high rating under DeLuca prior to March 10, 2011, as the Veteran demonstrated on multiple occasions his ability to walk and stand without impairment.  Accordingly, the Board finds that a disability evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis prior to March 10, 2011 is not warranted. 

As for the period from March 10, 2011, the Board notes that the November 2016 VA examiner explicitly disagreed with Dr. S.R.'s April 2011 evaluation which formed the basis of the RO's decision to increase the rating to 30 percent.  It also appears that the November 2016 VA examiner, who found that the bilateral pes planus with plantar fasciitis was only mild in severity, is not in agreement with Dr. S.R.'s more recent evaluation in November 2016, wherein he found that the Veteran experienced severe pronation in both feet as well as significant pain.  Regardless of which opinion is found to be more probative, there is insufficient evidence to warrant an increase of the rating to 50 percent, as the Veteran has not exhibited marked pronation, extreme tenderness, marked inward displacement, or severe spam of the tendo achilles on manipulation.  Furthermore, the Veteran has demonstrated some improvement with orthopedic shoes and appliances.  Finally, although there is some functional impairment with regards to the Veteran's experience of pain with weight-bearing and interference with prolonged walking, there is not the degree of functional impairment commensurate with the pronounced severity necessary for a 50 percent rating under DeLuca.  For these reasons, the Board finds that a disability rating in excess of 30 percent for bilateral pes planus with plantar fasciitis is not warranted.  The claim is denied.

Pseudofolliculitis Barbae 

The Veteran was granted service connection for PFB and assigned a noncompensable rating effective July 12, 2007.  That evaluation has continued since the June 2008 rating decision effectuated it and remains on appeal before the Board.  The Veteran's PFB is rated pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7813.  Under this code section, the disability is to be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801, 7802, 7803, 7804, 7805), or dermatitis (Diagnostic Code 7806).

Diagnostic Code 7806, concerning dermatitis, is in the opinion of the Board the code section most applicable in this case.  This section provides for a 10 percent evaluation where the skin condition affects at least 5 percent but less than 20 percent of the entire body or of exposed areas of the body, or where intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the prior 12 month period; and a 30 percent evaluation where 20 to 40 percent of the entire body or of exposed areas of the body are affect, or where systemic therapy is required for a total duration of 6 weeks or more but not constantly in the prior 12 month period. 38 C.F.R. § 4.118, Diagnostic Code 7813. 

In an August 2007 correspondence the Veteran's spouse reported that the Veteran had to use tweezers daily to remove the ingrown hair from his face every day.  She stated that this process resulted in the Veteran having bumps and sores on his face.  

The Veteran was afforded a VA examination to evaluate the nature and etiology of his PFB in June 2008.  He reported experiencing open sores, with papules and pustular formation on his cheeks and anterior neck with no functional impairment.  He was being treated by VA with topical creams (Cleocin and tretinoin).  A physical examination revealed that the PFB affected zero percent of the entire body surface area, with no scarring, disfigurement, acne or chloracne noted.  After concluding the examination, the examiner declined to diagnose PFB.

A July 2008 photograph of the right side of the Veteran's face and chin shows small pustules on his right cheek.  

The Veteran was afforded a new VA examination to evaluate the severity of his PFB in March 2010.  The Veteran reported that he clipped his beard rather than shave it completely, but did not endorse any other symptomatology related to his PFB.  No current treatment was noted.  The examiner reviewed the last two years of VA treatment records and noted no evidence that the Veteran had experienced any active symptoms related to his PFB during that time period.  Therefore, the examiner concluded that there were no objective findings of PFB at the time of the examination.  

Pursuant to the October 2014 Board remand, the Veteran was afforded yet another VA examination to evaluate the severity of his PFB in November 2016.  He reported that he had been clipping his beard as directed by medical professionals and used shea butter to condition his beard and skin to good effect.  After reviewing the claims file, to include the July 2008 photographs explicitly detailed by the Board in the October 2014 remand, the examiner found no evidence of active symptomatology other than one isolated, small non-pustular PFB bump along the left lower neck line.  The examiner estimated that .01 percent of the exposed body area was affected by PFB while .001 percent of the total body area was affected by PFB.  The examiner concluded by commenting that there was no functional limitation from the PFB.  

Post-service VA medical records show that the Veteran sought treatment for ingrown hairs on his bilateral cheeks as early as July 2007.  Thereafter, on an October 2007 dermatology note the Veteran was examined and found to have a patch of resolving folliculitis on the right cheek with scarring.  On a March 2008 dermatology note the Veteran was noted to have small pink papules on his cheeks which was determined to be folliculitis keliodalis.  Subsequent dermatology notes detailing the Veteran's treatment at his local VA medical center show that the Veteran has been treated for a variety of unrelated skin conditions to include folliculitis of the scalp, tinea pedis, and acne.  When evaluated at these times it was noted that the Veteran did not have any symptomatology indicative of active PFB. 

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran's PFB warrants a compensable disability evaluation.  None of the VA examiners who evaluated the Veteran found that his PFB affects at least five percent of his total body area or of the exposed body area.  Furthermore, there is no evidence that the Veteran requires intermittent systemic therapy such as corticosteroids or other immunosuppressive; indeed, on the most recent November 2016 examination, the Veteran reported that his condition was well managed by using clippers to cut his beard and by using shea butter to condition his beard and skin.  Accordingly, as the Veteran does not meet the criteria for a 10 percent rating under Diagnostic Codes 7806 and 7813, the Board finds that the currently assigned noncompensable rating should be continued.  

The Board has considered the possibility of a higher evaluation under another potentially applicable Diagnostic Code.  However, each of the VA examiners found that the Veteran's PFB disability has never been shown to produce scarring or disfigurement of at least one characteristic; therefore, Diagnostic Codes 7800 through 7805 are not for application.  See 38 C.F.R. § 4.118 (2008) and (2015).

Legal Criteria for Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  Compensation is payable for the degree of aggravation of a nonservice-connected disability caused by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board")). 

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 



Acquired Psychiatric Disorder

The Veteran asserts that he developed an acquired psychiatric disorder several years after his discharge from service as due to his many physical problems which have hindered his ability to work.  Specifically, he contends that he currently has a mood disorder that is the result of his experiencing continuing pain in his feet and having to leave his job of several years when he could not have continued to carry out the physical duties required.  

To begin, a review of the Veteran's service treatment records does not show any complaints of or treatment for an acquired psychiatric disorder.  Without any evidence that the Veteran developed an acquired psychiatric disorder while in service or within a year of leaving service, and in light of the Veteran's disavowal of having experience any such symptoms, the Board finds that service connection is not warranted for an acquired psychiatric disorder on a direct basis pursuant to 38 C.F.R. § 3.303(a).  Moreover, as the Veteran's entire claim rests on his contention that the acquired psychiatric disorder is the direct result of his service-connected disabilities, specifically his various foot and ankle issues, the Board will restrict its analysis to the secondary service connection theory set forth by the Veteran.  

Post-service VA medical records show that the Veteran was seeking treatment for insomnia and various mental health complaints as early as June 2009.  As indicated by a June 2009 behavioral chronic pain assessment report, the Veteran reported experiencing depression and anxiety due to a variety of factors, to include pain from his physical ailments as well as other psychosocial issues.  He was diagnosed with pain disorder associated with both psychological factors and a general medical condition.  In a September 2009 initial psychiatric evaluation, he reported some depressive symptoms related to financial stress as well as a need to avoid social situations on occasion.  He also endorsed significant difficulties with sleeping.  He was diagnosed with pain disorder and depressive disorder, not otherwise specified.  Subsequent outpatient records show continued treatment for depressive and anxious symptoms through to the most recent records on file dated in December 2016. 

The Veteran was afforded a VA examination in July 2010 to evaluate the nature and etiology of his acquired psychiatric disorder.  He reported that he had difficulty sleeping at night and experienced frustration with his inability to find sedentary work as his doctor had recommended in order to help alleviate his symptoms of foot pain due to various service-connected disabilities.  Psychological testing resulted in moderately elevated scores on the somatization, obsessive-compulsive, interpersonal sensitivity, depression and psychoticism scales, as well as mildly elevated score on the anxiety, hostility, phobic anxiety, and paranoid ideation scales.  Based on that testing, an interview, and a review of the claims file, the examiner diagnosed the Veteran with depressive disorder not otherwise specified as well as a pain disorder associated with psychological factors.  It was the examiner's opinion that the Veteran experienced no occupational or functional impairments from his acquired psychiatric disorder.  As for the etiology of the condition, the examiner opined that the acquired psychiatric disorder was less likely than not caused by or a result of service-connected disabilities, specifically pes planus.  The examiner also found that the Veteran's pain disorder was secondary to his depressive disorder, not otherwise specified.  

The Veteran has submitted a mental health review by a Dr. R.M. with Cordova Counseling Center dated in October 2010 and prepared in connection with his unrelated disability claim with the State of Florida Department of Health.  He reported having difficulty sleeping and maintaining his motivation as well as general complaints of chronic pain in his back, legs and feet.  A mental health evaluation revealed depressed mood related to financial concerns as well as a reported difficulty with interpersonal relationships.  He was diagnosed with a pain disorder associated with both psychological factors and a general medical condition.  

Following the publication of the VA examiner's report in July 2010, the Veteran submitted a document to his treating psychologist, a Dr. R.A., for the purpose of having him set forth an opinion regarding the etiology of the acquired psychiatric disorder.  It was Dr. R.A.'s opinion in his response dated in March 2011 that the diagnosed pain disorder was more likely than not secondary to the service-connected pes planus, and further that it was less likely than not that the pain disorder was secondary to the diagnosed depressive disorder, not otherwise specified.  In support thereof, Dr. R.A. noted that it was far more common for patients with chronic pain to develop depression as a result of the pain, rather than an antecedent. 

In an October 2012 letter, ARNP R.A., who stated that he had been treating the Veteran since May 2010, detailed that the Veteran had diagnoses of depression, mood disorder and pain disorder.  It was R.A.'s belief that chronic and acute pain problems in the back, knees and feet had increased the severity of the Veteran's mood disorder and resulted in symptoms of depression, insomnia, anxiety, and irritability.  According to R.A. the Veteran had reported to him that the depression and irritability made it difficult to work around others.  Similarly, in a December 2012 letter, R.A. detailed the Veteran's history of insomnia and irritability and discussed how the Veteran's pain symptoms caused both.  

In a May 2015 letter, a Dr. S.C. stated that he had been treating the Veteran for mental health issues since August 2012.  He detailed the Veteran's history of pain symptoms and mental health issues, and found that the depression was comorbid with the Veteran's pain.  Dr. S.C. opined that the Veteran's depressive symptoms were at least as likely as not to have been initiated by or worsened by pain and pain related symptoms.  He also stated that the Veteran would likely have difficulty obtaining and maintaining gainful employment as due to his acquired psychiatric disorder.  

The Veteran's claims file was reviewed by a VA psychologist in October 2016 for the purpose of eliciting an opinion regarding the etiology of the acquired psychiatric disorder, with specific focus on whether the acquired psychiatric disorder was aggravated beyond its normal progression by the Veteran's service-connected disabilities.  After a thorough review of the medical evidence of record, the VA psychologist opined that it was less likely than not that the acquired psychiatric disorder was aggravated beyond its normal progression by bilateral pes planus with plantar fasciitis.  In support thereof, the psychologist noted that the prior VA examiner found that the acquired psychiatric disorder resulted in minimal impairment, which did not suggest any permanent worsening of the depressive symptoms.  Furthermore, the psychologist noted that the Veteran's pain disorder was more likely secondary to the depressive disorder, which in turn was the result of various psychosocial stressors, to include unemployment, financial problems, inability to live independently, separation from his wife, and lack of contact with his children.  

In a July 2017 letter, a D.B., who identified himself as a social worker who had supervised the Veteran for several years, stated that he observed the Veteran in a homeless condition and noted that he was experienced a chronic depressive mood at the time.  He remarked that he did not believe the Veteran would be able to function so as to maintain gainful employment.  

Upon consideration of the record, the Board finds that there are conflicting opinions as to the causal effect of the service-connected pes planus on the Veteran's psychiatric disorder.  The negative opinions from VA professionals are based upon a claims file review, unlike the private professionals who found a causal connection.  That said, in the context of a secondary service connection claim, the opinion of a treating professional has great weight in terms of determining the cause-and-effect relationship between two disabilities, as such professional would have considerable insight and information as to the Veteran's current mental health picture.  Here, Dr. R.A., the Veteran's treating psychologist, found that the pain disorder was more likely than not secondary to the service-connected pes planus and supported this opinion with the rationale that it was far more common for patients with chronic pain to develop depression as a result of the pain, rather than an antecedent.  The Board finds that this opinion is of roughly equal probative value as the aforementioned VA opinions.

Overall, the evidence is in relative equipoise, and, after resolving all doubt in the Veteran's favor, it is the conclusion of the Board that service connection is warranted for acquired psychiatric disorder under 38 C.F.R. § 3.310.  

Bilateral Posterior Tibial Tendonitis

The Veteran contends that his currently diagnosed bilateral posterior tibial tendonitis was incurred in service or is otherwise attributable to service.  In the alternative, he contends that he developed the condition after service and it was permanently aggravated by his service-connected disabilities. 

A review of the Veteran's service treatment records do not show any specific complaints of or treatment for bilateral posterior tibial tendonitis except for a handwritten note dated in February 1988 wherein the Veteran reported painful left Achilles tendon and anterior talus for the past two days.  He was diagnosed with left Achilles tendonitis and sprain, and no subsequent records document any additional treatment relating to the Achilles tendon.  Prior to that record, an April 1986 outpatient record does document a left ankle X-ray examination, but the results were inconclusive.  Thereafter, a February 1990 outpatient record shows that the Veteran complained of a sore right heel, but this was attributed to poor-fitting boots and apparently resolved with no complications or diagnoses.  The Veteran did not report any issues with his bilateral posterior tibial tendons when completing his April 1990 report of medical history, and he was evaluated as having normal feet on his March 1990 separation examination.  

Post-service VA treatment records show that the Veteran was evaluated by the podiatry clinic at his local medical center in September 2007 with complaints of bilateral pain in his heels for the past six months.  He reported a history of left Achilles tendon repair with no residuals.  The evaluation at the time was bilateral plantar fasciitis. 

In an August 2007 letter, a Dr. M.E. stated that the Veteran was his patient and that he had been treating the Veteran for posterior tibial tendonitis.  According to Dr. M.E., he treated the Veteran with wraps and bandages which resulted in an alleviation of his symptoms.  

In January 2008, the Veteran was diagnosed with bilateral posterior tibial tendonitis as set forth by a Dr. L.K. in an attending physician statement.  In that statement, the Veteran reported that he stopped working due to his symptoms of foot, leg, and ankle pain in June 2007. 

The Veteran was first afforded a VA examination in connection with his bilateral posterior tibial tendonitis claim in March 2009.  He reported that he first sought treatment for bilateral tibial tendon pain in 2006 and began physical therapy to alleviate his pain.  At the time of the examination he was experiencing intermittent mild pain but he did acknowledge that the pain was far worse after a full day's work, which required him to stand for long periods of time.  He detailed that the left Achilles tendon repair occurred in 2000 after a rupture playing basketball.  A physical examination revealed no functional limitations with standing or walking.  The Veteran was diagnosed with bilateral posterior tibial tendonitis.  It was the examiner's opinion that it was less likely than not that the condition was caused by or secondary to the service-connected bilateral pes planus or plantar fasciitis.  No rationale was given for the opinion.  

The Veteran was afforded a new VA examination to again evaluate the nature and etiology of his bilateral posterior tibial tendonitis in March 2010.  During this examination he reported that he had surgical repair of his left Achilles tendon in 2002.  As for his symptoms, he detailed experiencing constant soreness and tightness.  A physical examination revealed no limitations with standing or walking, and no deformity or misalignment either.  The examiner declined to diagnose the Veteran with an Achilles tendon condition, instead noting only the post-surgical scar on the left foot.  The examiner did not attribute the left Achilles tendon repair or the resulting scar to service. 

In an April 2011 correspondence, Dr. S.R., who was consulted by the Veteran's representative, stated that the Veteran had a diagnosis of bilateral posterior tibial tendonitis and set forth his opinion that the condition was secondary to pes planus with plantar fasciitis.  No rationale was given for this opinion. 

The Veteran's claims file was reviewed by a VA examiner in November 2016 for the purpose of electing an opinion regarding the etiology of the bilateral posterior tibial tendonitis, to specifically include a determination as to whether it had been permanently aggravated by a service-connected disability.  After detailing the medical history regarding the diagnosis of the condition, the examiner opined that it was less likely than not that bilateral posterior tibial tendonitis began during service or was otherwise related to service, and relied on the lack of documentation of any such condition in the service treatment records and in the period of time immediately following the Veteran's discharge.  Furthermore, the examiner opined that it was less likely than not that bilateral posterior tibial tendonitis had been permanently aggravated by a service-connected disability.  In support thereof, the examiner discussed the lack of any diagnosis of the condition while the Veteran was being treated for bilateral pes planus with plantar fasciitis, suggesting that the condition developed independently of the bilateral pes planus.  Moreover, the examiner highlighted the history of a left Achilles tendon rupture in 2002 which necessitated surgical repair.  

Upon consideration of the record, the Board finds that the preponderance of the evidence is against a determination that the Veteran's bilateral posterior tibial tendonitis is attributable to service, to include as secondary to his service-connected disabilities, to specifically include bilateral pes planus with plantar fasciitis.  As discussed, the Veteran's service treatment records do not show any complaints of or treatment for symptoms attributable to posterior tibial tendonitis other than one isolated complaint of Achilles tendon pain in February 1988, which apparently resolved with no further complications.  The Board acknowledges that the Veteran had endorsed experiencing tendon pain since service, and he is competent to report his history of symptomatology related to posterior tibial tendonitis.  Layno, 6 Vet. App. at 465.  Again, however, the Veteran is not competent to conclude that his bilateral posterior tibial tendonitis is attributable to service or has been permanently aggravated by his service-connected disabilities.  Jandreau, 491 F.3d at 1372.  

The Veteran's contentions must be evaluated in light of the opinions of the VA examiners, and these must also be considered with Dr. S.R.'s April 2011 positive opinion in mind.  On the one hand, the opinions offered by the VA examiners regarding the etiology of the bilateral posterior tibial tendonitis are supported by a thorough review of the claims file, to include a discussion of the Veteran's medical history both during service and after his discharge.  The November 2016 examiner specifically highlighted the fact that the Veteran had a left Achilles tendon rupture in 2002 which required surgery, while the March 2010 examiner declined to diagnose the Veteran with posterior tibial tendonitis entirely, and instead attributed any symptomatology to residuals of the 2002 surgery.  In summation, while the VA examiners did not wholly discount the diagnosis of posterior tibial tendonitis, they found it far more likely that it was attributable to the post-service Achilles tendon injury than it was to service.  As for the secondary service-connection issue, only the November 2016 examiner offered an opinion as to this contention, but they again found it far more likely that the condition was attributable to the 2002 Achilles tendon injury than it was the result of permanent aggravation by service-connected disabilities.  Accordingly, the Board finds that the March 2009, March 2010, and November 2016 VA examiner opinions are highly probative of the issue of whether the currently diagnosed bilateral posterior tibial tendonitis is attributable to service.  See Nieves-Rodriguez, 22 Vet. App. at 303; see also Sklar, 5 Vet. App. at 140.  Furthermore, the Board finds that the November 2016 opinion is also highly probative of the issue of whether the condition was permanently aggravated by service-connected disabilities.  Id. 

By contrast, Dr. S.R.., who submitted a letter in April 2011, did not provide any rationale whatsoever to support the opinion that the posterior tibial tendonitis was related to service, specifically as secondary to service-connected disabilities.  Without a well-reasoned rationale that applies medical expertise to the Veteran's medical history, it is difficult to ascribe any significant probative value to Dr. S.R.'s opinion.  

With regards to the claim of service connection on a direct basis, the Board finds that the VA examiner opinions are the most persuasive of record and concludes that they warrant the greatest probative weight on the issue at hand.  Therefore, the preponderance of the evidence weighs against the Veteran's claim of service connection for bilateral posterior tibial tendonitis on a direct basis pursuant to 38 C.F.R. § 3.303(a).  Gilbert, 1 Vet. App. at 49.  Furthermore, the Board finds that the November 2016 VA examiner's opinion is more persuasive than Dr. S.R.'s April 2011 letter and the Veteran's own contentions, and accordingly concludes that the preponderance of the evidence weighs against the Veteran's claim of service connection for bilateral posterior tibial tendonitis on a secondary basis pursuant to 38 C.F.R. § 3.310.  

The Veteran may still be entitled to service connection if all of the evidence establishes that the bilateral posterior tibial tendonitis is otherwise attributable to service.  38 C.F.R. § 3.303(d).  Here, however, there is no evidence of incurrence in service, and there is a lengthy gap between discharge and the Veteran's first reporting of Achilles tendon pain distinct from the symptoms of the 2002 left Achilles tendon tear.  Furthermore, each of the Veteran's VA examiners found that it was less likely than not that bilateral posterior tibial tendonitis was attributable to service, and supported that determination with a thorough rationale that took into consideration the Veteran's history of mental health issues, especially his 2002 left Achilles tendon tear and subsequent surgery.  Moreover, the November 2016 VA examiner dismissed the contention that the condition was aggravated permanently by service-connected disabilities, and supported that opinion with a sound rationale.  Thus, the Board concludes that the preponderance of the evidence weighs against a finding that the Veteran's bilateral posterior tibial tendonitis is otherwise attributable to service.  Gilbert, 1 Vet. App. at 49.  Service connection for bilateral posterior tibial tendonitis under 38 C.F.R. §§ 3.303(d) and 3.310 is denied, and as such the Veteran's claim of service connection for bilateral posterior tibial tendonitis in total must be denied. 


ORDER

The appeal to reopen the claim of service connection for left ankle condition is reopened; to this extent only the appeal is granted.  

The appeal to reopen the claim of service connection for right ankle condition is reopened; to this extent only the appeal is granted.  

Entitlement to an evaluation in excess of 10 percent for bilateral pes planus with plantar fasciitis prior to March 10, 2011 is denied. 

Entitlement to an evaluation in excess of 30 percent for bilateral pes planus with plantar fasciitis from March 10, 2011 is denied. 

Entitlement to a compensable evaluation for pseudofolliculitis barbae is denied.  

Entitlement to service connection for an acquired psychiatric disorder, to include a mood disorder, is granted. 

Entitlement to service connection for bilateral posterior tibial tendonitis is denied. 


REMAND

The RO issued a June 2012 rating decision denying the Veteran's request to reopen his claim of service connection for a low back condition.  Thereafter, the Veteran submitted an August 2012 notice of disagreement (NOD) requesting de novo review of that denial, so within the one year deadline.  The AOJ has not issued a statement of the case (SOC) which addressed both of these issues.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board should remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

In a November 2016 outpatient record, a Dr. S.R. opined that the Veteran's heel spurs and plantar fasciitis were secondary to his service-connected pes planus foot condition.  Although this opinion does not directly address the Veteran's left and right ankle conditions, the close proximity of the Veteran's heel spurs to his ankles raises the possibility that the Veteran's ankle conditions are also secondary to his service-connected pes planus.  The Veteran has never been afforded a VA examination to evaluate whether his left and right ankle conditions are secondary to any service-connected conditions, to include his pes planus.  Therefore,a  remand is necessary to afford the Veteran a new VA examination in order to elicit an opinion regarding whether the left and right ankle conditions are secondary to any service-connected disability. 

Furthermore, a decision on the issue of entitlement to TDIU is deferred pending resolution of the Veteran's low back condition claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Issue a SOC to the Veteran which addresses the issues of the denial of the request to reopen the claim of entitlement to service connection for low back condition. The Veteran should be given the appropriate opportunity to respond to the SOC.  If, and only if, he perfects the appeal should the case be returned to the Board.  

2.  Schedule the Veteran for an appropriate VA examination to evaluate the nature and etiology of any left and right ankle conditions.  The electronic claims file and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed.

The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any diagnosed left and/or right ankle condition is related to service.  The examiner is also requested to provide an opinion as to whether it is at least as likely as not that any left and/or right ankle conditions were caused or aggravated by one or more service-connected disabilities or combination therefrom, specifically bilateral pes planus with plantar fasciitis.  The examiner should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  The examiner is asked to specifically consider, and comment upon as necessary, Dr. S.R.'s November 2016 outpatient record in which he opined that the Veteran's heel spurs and plantar fasciitis were secondary to his service-connected pes planus.  If the opinion is that a service-connected disability or combination of service-connected disabilities aggravated the left and/or the right ankle condition(s), the examiner should specify, so far as possible, the degree of disability resulting from such aggravation.  The examiner must provide any and all opinions as to etiology in the form of a probability, and must provide a complete rationale for any opinion expressed.  

3.  After completion of the foregoing, readjudicate the left and right ankle claims as well as the TDIU claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, which should include all pertinent law and regulations.  The Veteran and his representative should then be given an opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


